Case 1:18-cv-00088-LPS Document 1071 Filed 07/02/21 Page 1 of 2 PageID #: 51829




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

  H. LUNDBECK A/S, TAKEDA                      )
  PHARMACEUTICAL COMPANY LTD.,                 )
  TAKEDA PHARMACEUTICALS U.S.A.,               )
  INC., TAKEDA PHARMACEUTICALS                 )
  INTERNATIONAL AG and TAKEDA                  )
  PHARMACEUTICALS AMERICA, INC.,               )
             Plaintiffs,                       )
                                               )
        v.                                     )   C.A. No. 18-88 (LPS)
                                               )   CONSOLIDATED
  LUPIN LIMITED., et al.,                      )
             Defendants.                       )
                                               )
                                               )

                    NOTICE OF CHANGE OF FIRM AFFILIATION

       PLEASE TAKE NOTICE that Laura A. Lydigsen, Mark H. Remus, Jason W. Schigelone

and Jieun Lee, counsel for defendant Sandoz Inc. and Lek Pharmaceuticals D.D., and formally

with the law firm BRINKS GILSON & LIONE, have changed firms. Effective immediately, Laura

A. Lydigsen, Mark H. Remus, Jason W. Schigelone and Jieun Lee should be served at CROWELL

& MORING, as indicated below:


                                        Laura A. Lydigsen
                                         Mark H. Remus
                                       Jason W. Schigelone
                                     CROWELL & MORING
                             455 North Cityfront Plaza Dr., Suite 3600
                                  Chicago, Illinois 60611-5599
                                       Tel: (312) 321-4200
                                     llydigsen@crowell.com
                                      mremus@crowell.com
                                    jschigelone@crowell.com
Case 1:18-cv-00088-LPS Document 1071 Filed 07/02/21 Page 2 of 2 PageID #: 51830




                                           Jieun Lee
                                  CROWELL & MORING
                                 1775 Pennsylvania Ave. NW
                                   Washington, D.C. 20006
                                     Tel: (202) 296-8700
                                      jlee@crowell.com



                                                HEYMAN ENERIO
                                                GATTUSO & HIRZEL LLP


                                                /s/ Dominick T. Gattuso
                                                Dominick T. Gattuso (#3630)
 OF COUNSEL:                                    300 Delaware Ave. Suite 200
                                                Wilmington, DE 19801
 Laura A. Lydigsen                              Phone: (302) 472-7311
 Mark H. Remus                                  Fax: (302) 472-7320
 Jason Schigelone                               dgattuso@hefh.law
 CROWELL & MORING
 455 North Cityfront Plaza Dr.                  Attorneys for Defendants
 Suite 3600                                     Sandoz Inc. and Lek Pharmaceuticals
 Chicago, Illinois 60611-5599                   D.D.
 Tel: (312) 321-4200

 Jieun Lee
 CROWELL & MORING
 1775 Pennsylvania Ave. NW
 Washington, D.C. 20006
 Tel: (202) 296-8700

 Dated: July 2, 2021




                                          2
